Title: From Thomas Jefferson to Thomas Mann Randolph, 25 November 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to Mr. Randolph
Monticello Nov. 25. 95

I recieved last night your favor of the 22d. and thank you for the intelligence it contained respecting the proceedings of the H. of Delegates. It was very interesting, and had not before reached us.
I am obliged to be very troublesome to you while in Richmond. B. Clarke was with me the other day, and to my great astonishment I find that 800. acres of my Poplar forest land is to this moment unpatented, and lies open to a Caveat. The Certificate which I now inclose was sent by the surveyor to Clarke, who sent it to Mr. Lewis just before he returned me all my papers, and being buried in the mass of them, never came to my knowlege till now.As there is danger of saying any thing about it, till they are secured, I have stated the case on a separate paper, without describing the lands, and must get you to consult on that paper with the Register of the land office. If he can recieve the Certificate, then deliver him the inclosed one, and do for me whatever is necessary. I presume there will be 13/4 per hundred to pay, which I must ask you to do for me. If the certificate cannot be recieved, I presume I must have a land warrant for 800 acres, at 12/ per hundred. In this case also I must get you to take out the warrants for me.
I have also 98. or 99. acres formerly in Bedford (now Campbell) I believe on Ivy creek, which I am not certain are patented. They were bought of Richard Stith by Mr. Wayles. If they are patented in Mr. Wayles’s name, it will be between Jan. 1771. and the latter end of 1773. If in my name, it will have been since the last period. I must ask the favor of you to have the search made in the proper offices, and to inform me if the patent has issued, or the works been returned, because if not, I must take immediate and secret measures to obtain the Certificate and return it.
I must also trouble you to get me a copy of the collection of the Virginia laws published the last year.
All here are well. Adieu affectionately.
